Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“calculating, by the processing system, a plurality of distance measures for the second set of subscribers, wherein for each respective subscriber of the second set of subscribers, the plurality of distance measures includes a respective distance measure of the respective subscriber of the second set of subscribers to a feature centroid for a subset of the first set of subscribers that is in a same cluster of the plurality of clusters as the respective subscriber of the second set of subscribers; and
selecting, by the processing system, a subset of the second set of subscribers based upon the plurality of distance measures for receiving an offer to enroll in a new automated clearing house payment agreement;” in relation to making offer to enroll in automated clearinghouse payment agreements and in combination with all other limitations in the claims as defined by Applicant. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0125160 to Lu et al. discloses clustering a plurality of subscribers into a plurality of clusters in accordance with the data associated with the plurality of subscribers and presenting communications to the subset of the second set of subscribers with the offers based on the user-specific data (see para. [0009])
2018/0211270 to Wu et al. discloses adaptive content targeting comprising a prediction module assigns users to one of a plurality of user clusters based on the user cluster being most similar based on the derived features (e.g., a smallest distance to a user cluster centroid of the assigned user cluster). Whereby a new offer is assigned an offer cluster based on proximity (e.g., smallest distance) to a centroid of the offer cluster
U.S. Patent No. 7,954,698 to Pliha discloses method of producing incentives based on bank account transaction activity including ACH (Automated Clearing House) as illustrated in Figs. 3-5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652